Citation Nr: 1541806	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-27 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right foot condition.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent

ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968 and February 1969 to September 1971, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011, July 2013, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for PTSD.  However, evidence indicates the Veteran may have been diagnosed with a different mental health condition.  A claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Because the record indicates the possibility of a diagnosis of a mental condition other than PTSD, and because different laws and regulations apply to the requirements for service connection for PTSD versus other acquired psychiatric disorders, the Board has recharacterized the issue as listed on the title page of this decision.

The issues of service connection for an acquired psychiatric disorder, service connection for a right foot condition, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a right ankle disability.

2.  The Veteran has not been diagnosed with neuropathy. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
2.  The criteria for service connection for neuropathy, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  May 2011 and April 2013 letters, sent prior to the initial unfavorable rating decisions, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

The Veteran was scheduled to receive a VA examination in connection with his claims for a right ankle condition and neuropathy in January 2014.  The Veteran failed to appear at the examination and has not proffered any explanation or good cause for his absence.  See June 2014 statement from his representative.  The Board finds that another medical examination is unnecessary in this case, as the Veteran failed to appear without good cause, and because there is no competent evidence of a current right ankle disability or neuropathy.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.




II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III.  Analysis

1.  Service Connection - Right Ankle

The Veteran has stated that he has pain and continuing problems in his right ankle resultant from a shrapnel injury during service and that service connection is therefore warranted.

The Veteran reported a sore ankle in January 1966.  However no assessment was made and a hot soak was the only treatment prescribed.  The Veteran's reported medical history at separation did not identify any foot or ankle problems.  The Veteran's separation examination noted a scar on the Veteran's right ankle but no sequelae was noted and no other explanation was given.

Service treatment records confirm that the Veteran sustained a fragment wound to due to a mortar explosion in January 1970.  However, the fragment was noted to have hit his right foot.  He was diagnosed with a wound to the right foot with cortical fractures of the tarsal bones and no nerve or artery involvement.  

VA treatment records show complaints of knee pain and bilateral leg and feet swelling but do not contain any complaints, diagnosis or treatment for a right ankle condition during the appeal period.  May 2009 records show the Veteran walks with a steady gait.  Moreover, the Veteran failed to report, without good cause, to a VA examination scheduled in January 2014 to evaluate his right ankle.

The Board finds that the evidence does not show a current right ankle disability and therefore service connection is not warranted.  The record does not show that the Veteran suffers from a current right ankle condition or that he has sought treatment for any such condition during the appeal period or since service.  The Veteran has stated that he has residual ankle pain from his shrapnel injury, however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  Moreover, although the Veteran is competent to report right ankle pain, he is not competent to diagnosis a right ankle disability.  Furthermore, the Veteran's in-service injury was to his right foot and he has a claim pending for a right foot disability that is not currently before the Board.  

Service records do not indicate the Veteran's sore ankle in 1966 had any underlying diagnosis, any lingering consequences, or that it was problematic at separation.  The Veteran has not provided any indication that an injury occurred in 1966 which would cause any continuing debilitation.  

As the preponderance of the evidence does not show a current right ankle disability or an in-service ankle injury, service connection for a right ankle condition is denied.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Service Connection - Neuropathy 

The Veteran claims that he is entitled to service connection for neuropathy as a result of his exposure to herbicides during service.

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including early-onset peripheral neuropathy, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, in order to qualify for entitlement to service connection on a presumptive basis, the neuropathy must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).

The record does not contain a diagnosis of peripheral neuropathy during service or within a year of separation nor are there indications of representative symptoms on the Veteran's separation examination.  Therefore, the requirement of a 10 percent manifestation within a year of separation has not been met. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the record does not contain either an in-service diagnosis or current diagnosis of neuropathy.  As noted above, the Veteran failed to report, without good cause, to a VA examination in January 2014 to assess his claim for neuropathy.  The Veteran is not competent to diagnosis neuropathy, as it is a disorder that requires medical expertise to diagnosis.  Accordingly, the preponderance of the evidence is against the Veteran's claim and therefore service connection is denied.  See 38 U.S.C.A. § 5107(b); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  




ORDER

Service connection for a right ankle condition is denied.

Service connection for neuropathy is denied.



REMAND

The Veteran has claimed service connection for an acquired psychiatric disorder, to include PTSD.  In June 2011, the Veteran underwent a VA psychiatric examination.  While the examiner made a thorough assessment of the Veteran based on an in-person examination, it does not appear that the Veteran's treatment records were available to the examiner for review prior to the examination.  As these records contain treatment information pertinent to the Veteran's diagnosis, an addendum opinion is warranted in order to ensure that the Board's decision will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has also claimed entitlement to a TDIU.  As the issue of service connection for an acquired psychiatric disorder remains under development it would be premature to decide the issue of TDIU until that development is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue is remanded pending the outcome of the requested addendum opinion. 

Additionally, the Veteran has requested service connection for a right foot condition.  This claim was denied in a March 2014 rating decision.  The Veteran has expressed his disagreement within a year of the rating decision.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Finally, the Veteran's most recent VA treatment records are dated July 2011.  Any records generated since that time should be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate any VA treatment records generated since July 2011 that pertain to the Veteran with the claims file. 

2.  Issue a statement of the case regarding the Veteran's right foot service connection claim.

3.  After the development in #1 has been completed, either return the Veteran's file to the June 2011 VA examiner for an addendum opinion, or schedule a new VA examination, addressing whether the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD, and if so, whether it is at least as likely as not that such a condition is related to or had its onset during service. 

The examiner should review the Veteran's file and provide an explanation for any opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically address the Veteran's previous psychiatric diagnoses and treatment and indicate the reasons and bases for any conclusions. 

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


